DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claims 14-20 were withdrawn from further consideration (Restriction) prior to the amendment dated 06/07/2022. Claims 4-6, 10, 14, and 17 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 14-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 9 para 2), filed on 06/07/2022 with respect to the objection of claim 4 have been fully considered and are persuasive. The objection of claim 4 has been withdrawn. 
Applicant’s arguments (pg. 9 para 3- pg. 11 para 2), filed on 06/07/2022 with respect to the 112 rejections of claims 1-13 have been fully considered and are persuasive. The 112 (a) rejections of claims 1-13 have been withdrawn. 
Applicant’s arguments (pg. 11 para 3-5), filed on 06/07/2022 with respect to the 112 rejections of claims 5 and 10 have been fully considered and are persuasive. The 112 (b) rejections of claims 5-6 and 10 have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected with traverse in the reply filed on 02/11/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art, Lee et al. (US20080066238A1) teaches a washing machine where in during dewatering operation (S103), the controller 250 senses actual vibration generated from the outer tub 120 according to the rotation of the inner tub 130 through the vibration sensing unit 240 (S105) where several abnormal vibrations are measured the controller 250 compares the sensed vibration (vibration value) with a reference vibration stored in the storage unit 260 (S107) upon comparison (S105), when the sensed vibration (UB value) is the reference vibration or greater, the controller 250 stops rotating of the motor 210 and performs laundry distribution (S101) an unbalance sensing unit 230 that senses an unbalance mass when the washing machine is acceleratedly operated during dewatering operation, wherein the controller compares the unbalance mass (UB value) with a reference unbalance mass (allowable UB value) when the unbalance mass is greater than the reference unbalance mass the controller stops rotating of the motor to perform the laundry distribution.
Lee et al. neither teaches nor fairly suggests changing the allowable UB value included in the preset UB table based on the dewatering time and the vibration value.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-13 are in condition for allowance as they are dependent on base claim 1.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Presence of claims 14-20 directed to an invention non-elected with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711